Status of Application
This action is in response to the application filed on October 15, 2019. 
Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for depositing and withdrawing fiat or digital currency via an ATM and accessing the digital currency for purchases, classified in G06Q 20/1085.
II. Claims 9-13, drawn to depositing fiat currency via a financial computer device and requesting withdrawal of fiat currency, classified in G06Q 20/108.
III. Claims 14-20, drawn to depositing fiat currency via a remote computer device and using the deposited funds for a purchase, classified in G06Q 20/381.
Groups I, II, and III are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are different embodiments that operate differently. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
For example, in Group I the cloud service is in communication with a remote computer, while in Groups II and III the cloud service is in communication with a financial computer device. Groups I and II, but not Group III, create a unique reference number associated with the fiat currency deposit request and capture a location, date, and time of the remote computer device (Group I) or financial computer device (Group II). Group I, but not Groups II or III, receives digital currency from a producer and credits a produce account on the cloud service associated with the producer. Group I, but not Groups II or III, includes an ATM that allows for depositing and withdrawal of fiat currency, and withdrawal of digital currency onto a digital currency card. Groups I and II, but not Group III, includes a service operator computer device. In Group I, the service operator computer device receives fiat currency and transmits a fiat currency deposit request to the cloud, receives the fiat currency withdrawal request and debits the cloud service user account, and receives a digital purchase request and debits the cloud service user account according to the digital purchase request and credits a service operator cloud service account. In Group II, the service operator computer device receives a fiat currency withdrawal request and transmits the fiat currency 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter and (2) the inventions require a different field of search using different search strategies and search queries. Because the inventions have distinct limitations and features, they will require separate consideration of statutory issues and separate searches of the prior art. Therefore, there is a search and examination burden without a restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698